DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on September 18, 2020 have been considered by the examiner (see attached PTO-1449 form).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 8, 10, 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 9-14 of U.S. Patent No. 10,805,668. Although the claims at issue are not identical, they are not patentably distinct from each other because instant Claims 1, 3, 4, 6, 8, 10, 12-15 is anticipated by the conflicting patented claims 1, 3-7 and 9-14 as shown in the table below.  The difference between the instant examined claim and the conflicting patented claim is that .

Instant Application
U.S. Patent 10,805,668
Claim 1
Claim 1, Claim 4, Claim 7
Claim 6
Claim 3
Claim 4
Claim 5
Claim 8
Claim 6
Claim 3
Claim 10
Claim 10
Claim 9
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13
Claim 15
Claim 14



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8-10, 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall (U.S. Pub. No. 2014/0259079).

Regarding claim 1, Hall discloses a method for presentation control of media content, the method comprising:
receiving the media content at a media device (see paragraphs 0016-0017 and fig. 1; a video services receiver 102 that receives signals 104 in any format and generates an appropriate output 106 to generate imagery on a display element 108);
presenting a first presentation area, on a display, wherein the first presentation area presents a video portion of the media content (see paragraph 0017 and fig. 1 primary or main area 114 – considered as first presentation area);
receiving, at the media device, a first user command that initiates a video presentation trick function (see paragraph 0017; initiate and control trick play in association with the primary video content rendered in the main area 114);

receiving a second user command that ends an operation of the video presentation trick function, wherein the video portion of the media content being presented in the second presentation area is then presented at its normal speed after the operation of the video presentation trick function ends (see paragraph 0045, figs. 1 and 3; the PIP video content could be manipulated and rendered in the PIP window in accordance with the fast-forward mode, followed by the normal playback mode (i.e., no trick play.  In practice, the secondary video content could be subjected to any number of trick play modes in succession (or, in certain embodiments, in combination) under the control of the user).

Regarding claim 2, Hall discloses everything claimed as applied above (see claim 1).  Hall discloses wherein the first presentation area continues to present the video portion of the media content at its normal presentation speed and size (see paragraph 0043).

Regarding claim 5, Hall discloses everything claimed as applied above (see claim 1).  Hall discloses wherein the video presentation trick function is a first video presentation trick function initiated in response to receiving the first user command, the method further comprising:
receiving a third user command that initiates a second video presentation trick function (see paragraph 0044); and
presenting, in the second presentation area, the smaller-sized version of the video portion of the media content in accordance with the second video presentation trick function (see paragraph 0044).

Regarding claim 6, Hall discloses everything claimed as applied above (see claim 1).  Hall discloses receiving a third user command that initiates a video image toggle function, wherein the video portion of the media content presented in accordance with the video presentation trick function is moved from the second presentation area to presentation in the first presentation area (see paragraphs 0017, 0024), and 
wherein the video portion of the media content is concurrently moved from the first presentation area to presentation of a the smaller-sized version of the video portion of the media content in the second presentation area (see paragraphs 0017, 0024).

Regarding claim 8, Hall discloses everything claimed as applied above (see claim 1).  Hall discloses receiving a third user command that selects the second presentation area, moving presentation of the video portion of the media content 
ending presentation of the second presentation area in response to the third user command (see paragraph 0046 and fig. 3).

Regarding claim 9, Hall discloses everything claimed as applied above (see claim 1).  Hall discloses wherein receiving the media content that is currently received in the broadcasted media content stream comprises:
processing the received media content (see paragraphs 0016-0017); and
storing the processed media content in a program buffer (see paragraph 0029 and fig. 2 (207)),
wherein presenting the video portion of the media content in the first presentation area comprises (fig. 1):
accessing, using a first decoder, the video portion of the media content presented in the first presentation area from the program buffer (see fig. 2 (214A), paragraph 0032-0033); and 
wherein presenting the video portion of the media content in the first presentation area comprises (fig. 1):
accessing, using a second decoder, the video portion of the media content presented in the second presentation area from the program buffer (see fig. 2 (214B), paragraph 0032-0033).

claim 10, Hall discloses a media device (see fig. 1; Receiver + DVR (102)), comprising:
a tuner, wherein the tuner is operable to receive a stream of broadcasted media content (see paragraphs 0019, 0028; the video services receiver 102 is shown receiving digital broadcast satellite (DBS) signals 104 from a satellite 120, by way of an antenna 122),
a program buffer (see fig. 2 (storage device – 207)),
wherein the program buffer is operable to store the received media content (see paragraph 0029; memory and/or other storage device 207, which may be suitably configured to store recorded video content in an appropriate database structure),
 wherein the program buffer is further operable to stream out the received media content to a media content presentation system (see paragraph 0031), and
wherein the media content presentation system is operable to present video content portions of the media content on a display and present audio portions of the media content from at least one sound reproducing device (see paragraphs 0018, 0037);
a processor system communicatively coupled to the tuner and the program buffer, wherein the processor system is operable to (see figs. 1 and 2):
generate a first presentation area, wherein the first presentation area presents a first video portion of the media content on the display (see paragraph 0017 and fig. 1 primary or main area 114 – considered as first presentation area); 

modify the video portion of the media content in accordance with the video presentation trick function in response to the first user command (see paragraph 0017; The remote control 110 can be manipulated to open and close the PIP window 112, to move the rendered location of the PIP window 112, to resize or reshape the PIP window 112, to swap the video content rendered in the main area 114 and the PIP window 112, to initiate and control trick play in association with the primary video content rendered in the main area 114); and 
generate a second presentation area, wherein the second presentation area presents the video portion of a smaller-sized version of the media content in accordance with the video presentation trick function in response to the first user command (see paragraph 0017, fig. 1 PIP window 112 – considered as second presentation area.  Paragraph 0041 – first presentation area and second presentation area can present the same video content),
wherein the first presentation area and the second presentation area are concurrently presented on the display (see paragraph 0023 and fig. 1; primary video content can be rendered for display in the main area 114, while secondary video content can be rendered for simultaneous display in the PIP window 112);
a first decoder that is operable to present the video portion of the media content in the first presentation area (see fig. 2 (214A), paragraph 0032-0033); and


Regarding claim 12, Hall discloses everything claimed as applied above (see claim 1).  Hall discloses wherein the video presentation trick function is a first video presentation trick function initiated in response to receiving a first user command (see paragraphs 0017, 0043),
wherein the processor system is further operable to receive a second user command that ends an operation of the first video presentation trick function (see paragraphs 0017, 0043); 
wherein the processor system is further operable to receive a third user command that initiates a second video presentation trick function (see paragraphs 0017, 0038, 0044), 
wherein the second decoder then presents the smaller-sized version of the video portion of the media content in accordance with the second video presentation trick function in the second presentation area (see paragraphs 0017, 0038, 0044), and 
wherein the first decoder continues presentation of the video portion of the media content in the first presentation area (see paragraphs 0043, 0045).

Regarding claim 13, Hall discloses everything claimed as applied above (see claim 1).  Hall discloses wherein the video presentation trick function is a first video 
wherein the processor system is further operable to receive a second user command that ends an operation of the first video presentation trick function (see paragraphs 0017, 0043); 
wherein the processor system is further operable to receive a third user command that initiates a second video presentation trick function (see paragraphs 0017, 0038, 0044), 
wherein the second decoder then presents the video portion of the media content in accordance with the second video presentation trick function in the first presentation area (see paragraphs 0017, 0024, 0046), and
wherein the first decoder continues presentation of the video portion of the media content in the second presentation area (see paragraph 0046).

Regarding claim 14, Hall discloses everything claimed as applied above (see claim 1).  Hall discloses wherein the video presentation trick function is a first video presentation trick function initiated in response to receiving a first user command (see paragraphs 0017, 0043), 
wherein the processor system is further operable to receive a second user command that initiates a video image toggle function (see paragraphs 0017, 0024, 0046), 
wherein the video portion of the media content presented in accordance with the video presentation trick function is moved from the second presentation area to 
wherein the video portion of the media content is concurrently moved from the first presentation area to presentation in the second presentation area in response to the second user command.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall as applied to claim 1 above, and further in view of Yuan et al. (2013/0346865).

claim 3, Hall discloses everything claimed as applied above (see claim 1).  However, Hall is silent as to receiving a third user command that pauses presentation of the video portion of the media content in the first presentation area while the second decoder presents the video portion of the media content in accordance with the video presentation trick function in the second presentation area.
Yuan et al. discloses receiving a third user command that pauses presentation of the video portion of the media content in the first presentation area while the second decoder presents the video portion of the media content in accordance with the video presentation trick function in the second presentation area (see paragraph 0038 and Fig. 2A).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the trick play technique of Hall to include receiving a third user command that pauses presentation of the video portion of the media content in the first presentation area while the second decoder presents the video portion of the media content in accordance with the video presentation trick function in the second presentation area as taught by Yuan et al. so that currently frozen window 102B does not cause user's vision in clutter.

Regarding claim 4, Hall and Yuan et al. discloses everything claimed as applied above (see claim 3).  Yuan et al. discloses muting a first audio portion of the media content previously presented in synchronism with the video portion of the media content 
audibly presenting a second audio portion of the media content corresponding to the video content being presented in the second presentation area in response to the third user command (see paragraphs 0037-0038 and fig. 2A).

Regarding claim 7, Hall discloses everything claimed as applied above (see claim 1).  However, Hall is silent as to receiving a third user command that initiates an audio toggle function, muting a first audio portion of the media content previously presented in synchronism with the video portion of the media content presented in the first presentation area in response to the third user command, and audibly presenting a second audio portion of the media content corresponding to the video content being presented in the second presentation area in response to the third user command.
Yuan et al. discloses receiving a third user command that initiates an audio toggle function (see paragraphs 0037-0038 and fig. 2A),
muting a first audio portion of the media content previously presented in synchronism with the video portion of the media content presented in the first presentation area in response to the third user command (see paragraphs 0037-0038 and fig. 2A), and 
audibly presenting a second audio portion of the media content corresponding to the video content being presented in the second presentation area in response to the third user command (see paragraphs 0037-0038 and fig. 2A).



Regarding claim 11, Hall discloses everything claimed as applied above (see claim 10).  However, Hall is silent as to wherein the first decoder is operable to pause presentation of the video portion of the media content in the first presentation area while the second decoder presents the video portion of the media content in accordance with the video presentation trick function in the second presentation area.
Yuan et al. discloses wherein the first decoder is operable to pause presentation of the video portion of the media content in the first presentation area while the second decoder presents the video portion of the media content in accordance with the video presentation trick function in the second presentation area (see paragraph 0038 and Fig. 2A).


Regarding claim 15, Hall discloses everything claimed as applied above (see claim 1).  Hall discloses wherein the video presentation trick function is a first video presentation trick function initiated in response to receiving a first user command (see paragraphs 0017, 0043).
However, Hall is silent as to wherein the processor system is further operable to receive a second user command that initiates an audio toggle function, wherein a first audio portion of the media content previously presented in synchronism with the video portion of the media content presented in the first presentation area is muted in response to the second user command, and wherein a second audio portion of the media content corresponding to the video content being presented in the second presentation area is audibly presented in response to the second user command.
Yuan et al. discloses wherein the processor system is further operable to receive a second user command that initiates an audio toggle function (see paragraphs 0037-0038 and fig. 2A), 

wherein a second audio portion of the media content corresponding to the video content being presented in the second presentation area is audibly presented in response to the second user command (see paragraphs 0037-0038 and fig. 2A).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the trick play technique of Hall to include wherein the processor system is further operable to receive a second user command that initiates an audio toggle function, wherein a first audio portion of the media content previously presented in synchronism with the video portion of the media content presented in the first presentation area is muted in response to the second user command, and wherein a second audio portion of the media content corresponding to the video content being presented in the second presentation area is audibly presented in response to the second user command as taught by Yuan et al. so as to save power and prevent the user from being affected by the audio playback when executing other operations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425